Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 1 of 25 Page ID #:372



   1   Ned W. Branthover
   2   Abelman Frayne & Schwab
       666 Third Avenue, 10th Floor
   3   New York, New York 10017
   4   (212) 949-9022

   5   William Levin
   6   LEVIN & DICTEROW
       301 Forest Avenue, Second Floor
   7   Laguna Beach, California 92651
   8   (949) 613-5131
   9   Attorneys for Plaintiff
  10

  11                           UNITED STATES DISTRICT COURT

  12                          CENTRAL DISTRICT OF CALIFORNIA

  13                                   SOUTHERN DIVISION

  14
       Rousselot B.V.,                              Case No. 8:19 cv-00458-DOC-ADS
  15
                         Plaintiff,                 Hon. David O. Carter
  16
             v.
  17
       St. Paul Brands, Inc., Advanced              PLAINTIFF’S MEMORANDUM OF
  18                                                LAW     IN   OPPOSITION   TO
       Pharmaceutical Services, Inc., A Q           DEFENDANT ST. PAUL BRANDS’
  19   Pharmaceuticals, Inc., Cong ty co phan       MOTION FOR COSTS AND STAY
       duoc pham Eco doing business as "ECO         PURSUANT     TO  RULE   41(D)
  20                                                F.R.CIV.P. AND   ATTORNEYS’
       PHARMA JOINT STOCK COMPANY                   FEES PURSUANT TO 28 U.S.C.
  21   (VIETNAM), Dennis Nguyen-duy Ngo,            SECTION 1927
       Jimmy Ngo, Mailan Nguyen, Trang D.
  22
       Nguyen a/k/a Tracy Nguyen,
  23                                                Date:      June 3, 2019
                         Defendants.                Time:      8:30 a.m.
  24
                                                    Courtroom: 9D
  25

  26                    Plaintiff’s Memorandum of Law in Opposition
                       to Defendant St. Paul Brands’ Motion for Costs
  27                   And Stay Pursuant to Rule 41(d) F.R.Civ.P. and
                      Attorneys’ fees Pursuant to 28 U.S.C. Section 1927
  28


                                                i
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 2 of 25 Page ID #:373



   1                                               TABLE OF CONTENTS
   2

   3                                                                                                                  PAGE(S)
   4   TABLE OF AUTHORITIES ...............................................................                               iii
   5   Introduction...........................................................................................            1
   6   Facts ......................................................................................................       2
   7            A. Plaintiff and its PEPTAN Collagen Products Business .........                                          2
   8
                B. Defendant St. Paul Brands' Activities ....................................                             3
   9

  10
       Procedural History ..............................................................................                  5

  11
       Argument ..............................................................................................            6

  12
                Defendant St. Paul Brands’ Motion Pursuant To Rule 41(d)
                For Costs Including Attorney’s Fees Should Be Denied
  13
                Because Plaintiff Had Good Reason To Dismiss The New York
                Action And Jurisdiction Was Proper So It Was Not A
  14
                Vexatious Law Suit .....................................................................                  6

  15
                NGO Declaration Shows An Agency/Alter Ego
                Relationship Between Defendant St. Paul Brands And
  16
                Defendant ECO Pharma Which Caused Plaintiff To
                Dismiss NewYork Action And Refile Action In California To
  17
                Obtain Jurisdiction Of Eco Pharma .............................................                           8

  18
                Jurisdiction In New York Action Was Proper Pursuant To
                N.Y. CPLR Section 302(a)(3) .....................................................                         10
  19            Legal Test For Personal Jurisdiction In New York Action .........                                         11
  20            NY CPLR Section 302(a)(3)(ii) ..................................................                          12
  21            Court’s Discretion Should Be Guided By Equitable
  22
                Consideration That Favor Plaintiff In Denying This
                Motion ..........................................................................................         17
  23            The Attorneys’ Fees of $62,443.50 Requested by Defendant
  24
                Are Unreasonable ........................................................................                 17

  25
                Defendant’s Request For Attorneys’ Fees For The Instant
                Motion Pursuant To 28 U.S.C. Section 1927 Should be
  26
                Denied because There is No Showing of Bad Faith ...................                                       19

  27
       Conclusion ............................................................................................            20

  28


                                                                      ii
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 3 of 25 Page ID #:374



   1
                                              TABLE OF AUTHORITIES
   2
       CASES                                                                                                     PAGE(S)
   3
       Aloha Airlines, Inc., 2007 U.S. Dist. LEXIS 97678, 2007
   4     WL 2320672 at 4 .................................................................................           18
   5   American Network, Inc. v. Access America/Connect,
        975 F. Supp. 494 (S.D.N.Y. 1997) .....................................................                       13, 14
   6
       Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez,
   7    305 F.3d 120 (2d Cir. 2002) ................................................................                 7, 13
   8   Bensusan Restaurant Corp. v. King, 126 F.3d 25 (2d Cir. 1997) .........                                       14
   9   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 105 S.Ct.
        2174 (1985) ..........................................................................................       15
  10
       Capitol Records, LLC v. VideoEgg, Inc., 611 F.Supp.2d 349
  11    (S.D.N.Y. 2009) ...................................................................................          13, 14
  12   Daimler A.G. v. Bauman, 571 U. S. 20, 134 S. Ct. 746 (2014) ............                                      7
  13
       DiStefano v. Carozzi North America, Inc., 286 F.3d 81
  14    (2d Cir 2001) .......................................................................................        11
  15
       Energy Brands, Inc. v. Spiritual Brands, Inc., 571 F. Supp. 2d
  16    458 (S.D.N.Y. 2008) ...........................................................................              13
  17
       Esquivel v. Arau, 913 F.Supp. 1382 (C.D.Cal. 1996) ............................                               6, 7, 18
  18

  19   G.C. & K.B. Investments, Inc. v. Fisk, No. CIV.A. 01-1256, 2002
        WL 27772, at *7 (E.D. La. Jan. 8, 2002) ...........................................                          7
  20

  21   Goodyear Tire Operations v. Brown, 564 U.S. 915,
        131 S. Ct. 2846 (2011) ........................................................................              7
  22

  23   Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158
        (2d Cir. 2005) ......................................................................................        11
  24

  25   Gucci America, Inc. v. Frontline Processing Corp.,
        721 F. Supp. 2d 228, (S.D.N.Y. 2010) ...............................................                         13, 14,
  26                                                                                                                 16, 17
  27

  28


                                                                   iii
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 4 of 25 Page ID #:375



   1   CASES                                                                                                  PAGE(S)
   2   Holt v. Kormann, 2012 U.S. Dist. LEXIS 1643339
   3    (C.D. Cal. 2012)...................................................................................       18

   4   Kernan v. Kurz-Hastings, Inc. 175 F.3d 236 (2d Cir. 1999) .................                                11, 12,
   5                                                                                                              13, 15,
                                                                                                                  16, 17
   6

   7   LaMarca v. Pak-Mor Mfg., 95 N.Y. 2d 210,
        713 N.Y.S. 2d 304, (2000) ..................................................................              12, 14
   8

   9   Loubier v. Modern Acoustics, Inc., 178 F.R.D. 17 (D. Conn. 1998) .....                                     7
  10   Mario Valente Collezioni, Ltd. v. Confezioni Semeraro Paolo, S.R.L.,
  11    264 F.3d 32, (2d. Cir. 2001) ...............................................................              16
  12   Metropolitan Life Insurance Company v. Robertson-Ceco Corp.,
  13    84 F.3d 560 (2d Cir. 1996) .................................................................              12, 15,
                                                                                                                  16, 17
  14

  15   PDK Labs, Inc. v. Friedlander, 103 F.3d 1104 (2d Cir. 1997). .............                                 11
  16   Palace Exploration Co. v. Petroleum Dev. Co., 41 F.Supp. 2d. 427
  17    (S.D.N.Y. 1998) ...................................................................................       15
  18   Parker Waichman Alonso LLP v. Orlando Firm, P.C., No. 09 Civ. 7401
  19    (CM), 2010 WL 1956871, at 9 (S.D.N.Y. May 14, 2010) ..................                                    13, 14,
                                                                                                                  15, 17
  20

  21   Ravelo-Monegro v. Rosa, 211 F.3d 509 (9th Cir.2000), cert denied
        133 S. Ct. 1996 (US 2013) .................................................................               7
  22

  23   Simone v, First Bank National Association,
         971 F.2d 103 (8th Cir. 1992) ...............................................................             7
  24

  25   Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt., LLC,
        450 F.3d 100, (2d.Cir. 2006) ..............................................................               12
  26

  27   Sunward Elecs. Inc. v. McDonald, 362 F.3d 17 (2d Cir. 2004) .............                                  12
  28


                                                                 iv
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 5 of 25 Page ID #:376



   1   CASES                                                                                                  PAGE(S)
   2
       United Transportation Union v. Maine Central Railroad Corp.,
   3
        107 F.R.D. 391 (D. Me. 1985) ............................................................                 6
   4
       Wahl v. City of Witchita, 701 F. Supp. 1530 (D. Kan. 1988) ................                                6
   5

   6   Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88 (2d Cir. 2000) ......                                       11
   7
       Statutes
   8
       28 U.S.C. Section 1927 ..........................................................................          20
   9

  10   Federal Rules of Civil Procedure
  11
       Fed. R. Civ. P. 41(d) ..............................................................................       1, 6, 18
  12
       Treatise
  13

  14   Charles Alan Wright & Arthur R. Miller, Federal Practice and
        Procedure § 2375 (2d ed. 1987) ..........................................................                 7
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                  v
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 6 of 25 Page ID #:377



   1
       Introduction
   2
             Plaintiff Rousselot B.V. (“Plaintiff” and “Rousselot”) submits this
   3
       memorandum of law and accompanying declaration of Ned W. Branthover dated
   4
       April 18, 2019 (“Branthover Dec. “) in opposition to Defendant St. Paul Brands’
   5
       (“St. Paul Brands”) motion for costs including attorneys’ fees and a stay pursuant to
   6
       Rule 41(d) of the F.R. Civ. P. in the amount of $62,443.50 based upon Plaintiff
   7
       dismissing the New York action for trademark infringement and re-filing this same
   8
       action in California.
   9
             Plaintiff Rousselot had proper jurisdiction in New York, but dismissed and
  10
       re-filed in California, to obtain jurisdiction over Defendant Cong ty co phan duco
  11
       pham d.b.a. Eco Pharma Joint Stock Company Vietnam (“Eco Pharma”), a
  12
       Vietnamese company, after Defendant St. Paul Brands filed a motion to dismiss.
  13
       That motion included the Declaration of Defendant St. Paul Brands’ president
  14
       Jimmy Ngo, showing that Defendant St. Paul Brands is an agent and alter ego for
  15
       Defendant Eco Pharma. Together, they are committing trademark infringement of
  16
       Plaintiff Rousselot’s PEPTAN trademark in the United States and globally.
  17
             Acting cooperatively, Defendant Eco Pharma intentionally obtained
  18
       Vietnamese Trademark Registrations for PEPTAN, while Defendant St. Paul
  19
       Brands was a customer of Plaintiff Rousselot’s PEPTAN collagen. Then Defendant
  20
       Eco Pharma directed the design and manufacture of the infringing PEPTAN
  21
       product by Defendant St. Paul Brands in California using English language labels
  22
       marked “Made in USA”. Their plan comprised Defendant Eco Pharma facilitating
  23
       the re-selling of these infringing PEPTAN goods from its base in Vietnam, through
  24
       e-commerce websites such as eBay and Amazon in the United States and elsewhere
  25
       while Defendant St. Paul Brands advertises and promotes the sales of these
  26
       infringing PEPTAN goods on its U.S. website in the United States. A sample of
  27

  28


                                                 1
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 7 of 25 Page ID #:378



   1
       Defendants’ infringing PEPTAN product and Defendant St. Paul Brands’ website
   2
       are attached as Branthover Dec. Exhibits O and R.
   3

   4
       Facts
   5
               A. Plaintiff and its PEPTAN® Collagen Products Business
   6
               Plaintiff Rousselot B.V. is a Netherlands company based in the Netherlands
   7
       and is wholly owned subsidiary of Darling Ingredients, Inc., a publicly traded
   8
       company listed on the New York Stock Exchange. Branthover Dec. ¶ 3. Rousselot
   9
       manufactures the world’s leading collagen brand PEPTAN which is a unique
  10
       bioactive protein used in many applications, from functional foods and drinks to
  11
       protein bars, anti-aging skin solutions and dietary supplements. Branthover Dec. ¶
  12
       4. A full description can be found at Rousselot’s website at:
  13
       https://www.rousselot.com/products-solutions/peptan-collagen-peptides/ and at:
  14
       https://www.peptan.com/. A copy of these website pages are attached as Branthover
  15
       Dec. ¶ 5, Exhibit A.
  16
               Rousselot owns the incontestable U.S. Trademark Registration No. 4047500
  17
       for PEPTAN. Branthover Dec. ¶ 6 Exhibit B.
  18
               Rousselot has been advertising, selling and shipping PEPTAN collagen in the
  19
       United States since 2009 and annual sales are in the tens of millions of dollars.
  20
       Branthover Dec. ¶8.
  21
               In addition to the United States, Rousselot owns the trademark PEPTAN
  22
       worldwide including in all other major English speaking markets such as Australia,
  23
       the United Kingdom and Canada as well as the European Union. Copies of these
  24
       PEPTAN trademark registrations are attached hereto as Branthover Dec. ¶ 7 Exhibit
  25
       C.
  26

  27

  28


                                                 2
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 8 of 25 Page ID #:379



   1
             Rousselot has developed an enviable good will and reputation for the
   2
       impeccable quality of the products associated with the PEPTAN trademark.
   3
       Branthover Dec. ¶ 8.
   4
             B. Defendant St. Paul Brands' Activities
   5
             Defendant St. Paul Brands, a California corporation and located at 11555
   6
       Monarch St. Garden Grove, California, manufactures nutritional and dietary
   7
       supplements and operates a US based website www.stpaulbrands.com which
   8
       advertises its products. Branthover Dec. ¶ 26.
   9
             Defendant St. Paul Brands claims on its website the following:
  10
             “At St. Paul Brands, we place specific emphasis on innovation and quality
  11
       towards the research, development, manufacturing of proprietary nutritional blends
  12
       of dietary supplements.” . . . .
  13
             “Following Current Good Manufacturing Practices (cGMPs), we export our
  14
       U.S. made products from Southern California to industry leaders that devote their
  15
       efforts to providing the health-supporting benefits consumers are looking for.”
  16
       [underlined for emphasis] Branthover Dec ¶ 27. Exhibit G.
  17
             In November 2013, Mailen Nguyen, an employee of Defendant St. Paul
  18
       Brands met Rousselot at the Supply Side West Expo, a trade show, in Las Vegas
  19
       Nevada.
  20
             Thereafter, in January 2014, Defendant Advanced Pharmaceutical Services,
  21
       Inc.(“Advanced Pharmaceutical”) a related company to Defendant St. Paul Brands,
  22
       began purchasing PEPTAN collagen from Rousselot for cosmetic-type products.
  23
       Branthover Dec. ¶ 11 Exhibit E.
  24
             On November 19, 2014, Mailan Nguyen advised Rousselot that St Paul
  25
       Brands was developing a new product, intended to help joint pain in humans, and
  26
       requested information about PEPTAN B collagen, namely a bovine formulated
  27

  28


                                                3
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 9 of 25 Page ID #:380



   1
       collagen, intended to be used as an ingredient in this new product. Branthover Dec.
   2
       ¶ 12 Exhibit F.
   3
             During this time in 2014, St. Paul Brands was already making and selling a
   4
       joint pain relief product called JEX which was being distributed by Defendant Eco
   5
       Pharma. A copy of the St. Paul Brands’ website showing the JEX product (without
   6
       use of the PEPTAN trademark) is attached as Branthover Dec. ¶ 13 Exhibit G.
   7
             Beginning on or around November 2015, St. Paul Brands began making,
   8
       advertising and selling the new and infringing named JEX PEPTAN MAX product.
   9
       Branthover Dec ¶ 26 Exhibits O and Q.
  10
             St. Paul Brands uses the PEPTAN mark in the name JEX PEPTAN MAX
  11
       without the authorization or consent of Rousselot. Branthover Dec. ¶ 23 Exhibit O.
  12
             The JEX PEPTAN MAX product is available for purchase on the largest e-
  13
       commerce websites such as eBay and Amazon as well as others. Branthover Dec ¶
  14
       26 Exhibit Q.
  15
             Defendant St. Paul Brands owns U.S. trademark Registrations for JEX and
  16
       the other products it displays on its website. Branthover Dec. ¶ 33 Exhibit S.
  17
             On or about October 4, 2018, Plaintiff, through an e-commerce website,
  18
       purchased infringing JEX PEPTAN MAX products which were shipped to New
  19
       York City. Branthover Dec. ¶ 29 Exhibit R.
  20
             The infringing JEX PEPTAN MAX product comprises 30 capsules packaged
  21
       in a bottle with a label bearing JEX PEPTAN MAX packaged in a box bearing JEX
  22
       PEPTAN MAX with a product insert which also includes this name. Branthover
  23
       Dec. ¶ 29-32 Exhibit R.
  24
             These purchased infringing JEX PEPTAN MAX products use the PEPTAN
  25
       mark on the bottle label, and box packaging in at least 8 different locations.
  26
       Branthover Dec. ¶ 30 Exhibit R.
  27

  28


                                                 4
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 10 of 25 Page ID #:381



    1
              On or about February 13, 2017, Rousselot sent a letter to St. Paul Brands
    2
        demanding that St. Paul Brands stop making, advertising and selling the JEX
    3
        PEPTAN MAX product without the authorization and consent of Rousselot. A copy
    4
        of the letter is attached as Branthover Dec. ¶ 35 Exhibit T.
    5
              St. Paul Brands through its attorneys sent a response dated February 22, 2017
    6
        refusing to comply with these requests. A copy of this letter is attached as
    7
        Branthover Dec. ¶36 Exhibit U. The parties exchange correspondences without
    8
        reaching a settlement. Branthover Dec. ¶ 37.
    9

   10
        Procedural History
   11
              On November 27, 2018 Plaintiff filed a civil action against Defendant
   12
        Probactive Biotech, Inc, d.b.a. St. Paul Brands in the Southern District of New
   13
        York entitled Rousselot B.V. v. Probactive Biotech, Inc. d.b.a. St. Paul Brands
   14
        which was assigned 18 Civ 11058 alleging inter alia trademark infringement and
   15
        unfair competition under federal and New York state law as well as common law.
   16
        (“New York Action”) A copy of the docket sheet for the New York Action is
   17
        attached as Branthover Dec. ¶ 38 Exhibit V.
   18
              On December 28, 2018, Plaintiff filed an amended complaint which did not
   19
        add any additional causes of actions.
   20
              On January 23, 2019, Defendant St. Paul Brands filed a motion to dismiss
   21
        comprising a five (5) page declaration by the president of St. Paul Brands Jimmy
   22
        Ngo, a two (2) page declaration by Defendant’s local counsel Jacobsen and a
   23
        memorandum of law. A copy of Defendant’s motion to dismiss comprising
   24
        declarations of Ngo and Jacobsen and a memorandum of law are attached as
   25
        Branthover Dec. ¶ 40 Exhibit W. (Exhibit W-1 Memo) (Exhibit W-2 NGO
   26
        Declaration) ( Exhibit W-3 Jacobson Declaration).
   27

   28


                                                  5
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 11 of 25 Page ID #:382



    1
              On January 24, 2019, Plaintiff Rousselot filed a Notice of Voluntary
    2
        Dismissal of this action without prejudice pursuant to Rule 41 which was entered
    3
        by the clerk on that same day.
    4
              On March 8, 2019, Plaintiff Rousselot filed this civil action for inter alia
    5
        trademark infringement and unfair competition against Defendant St. Paul Brands
    6
        and related California corporations AQ Pharmaceuticals, Inc. and Advanced
    7
        Pharmaceutical. and four individual California residents who are principals and
    8
        employees of the Defendant California corporations and family members: Tracy
    9
        Nguyen, Dennis Nguyen duy Ngo, Mailan Nguyen and Jimmy Ngo (“Individual
   10
        Defendants”) as well as Eco Pharma.
   11
              On April 5, 2019 Defendant St. Paul Brands filed this motion for attorneys’
   12
        fees and costs and for a stay pursuant to Rule 41(d) of the Federal Rules of Civil
   13
        Procedure.
   14

   15
        Argument
   16
              Defendant St. Paul Brands’ Motion Pursuant To Rule 41(d) For Costs
   17
        Including Attorney’s Fees Should Be Denied Because Plaintiff Had A Good
   18   Reason To Dismiss The New York Action And Jurisdiction Was Proper So It
        Was Not A Vexatious Law Suit.
   19

   20         The language of Rule 41(d) clearly indicates that it conveys “broad
   21   discretion” on federal courts to order a stay and payment of costs, and that neither is
   22   mandatory. United Transportation Union v. Maine Central Railroad Corp., 107
   23   F.R.D. 391, 392 (D.Me. 1985); Wahl v. City of Witchita, 701 F. Supp. 1530 1533
   24   (D. Kan. 1988), citing with approval, Esquivel v. Arau, 913 F.Supp. 1382 (C.D.Cal.
   25   1996). "The purpose of the rule is to prevent the maintenance of vexatious lawsuits
   26   and to secure, where such suits are shown to have been brought repetitively,
   27   payment of costs of prior instances of such vexatious conduct." United
   28


                                                  6
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 12 of 25 Page ID #:383



    1
        Transportation Union v. Maine Central Railroad Corp., 107 F.R.D. 391, 392 (D.
    2
        Me. 1985). [underlined for emphasis]
    3
              A court may refuse to impose costs on the plaintiff if it appears that there was
    4
        good reason for the dismissal of the prior action. G.C. & K.B. Investments, Inc. v.
    5
        Fisk, No. CIV.A. 01-1256, 2002 WL 27772, at *7 (E.D. La. Jan. 8, 2002) (citing 9
    6
        Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2375
    7
        (2d ed. 1987). The court in exercising its discretion may consider the plaintiff’s
    8
        motive in dismissing the prior action. Loubier v. Modern Acoustics, Inc. 178
    9
        F.R.D. 17 (D. Conn. 1998).
   10
              Here, Plaintiff dismissed the New York Action upon learning that Defendant
   11
        St. Paul Brands is an agent and alter ego for Defendant Eco Pharma to obtain
   12
        jurisdiction of Defendant Eco Pharma in California. Defendant Eco Pharma is “at
   13
        home” in California in view of its systematic control over Defendant St. Paul
   14
        Brands performing the acts that constitute trademark infringement in California.
   15
        Goodyear Tire Operations v. Brown 131 S. Ct. 2846, 2887 (2011) and Daimler
   16
        A.G. v. Bauman, 571 U. S. 20, 134 S. Ct. 746 (2014). Moreover, this dismissal is
   17
        not a case of vexatious litigation or forum shopping since Plaintiff only filed one
   18
        prior action against Defendant St. Paul Brands in New York where it had personal
   19
        jurisdiction. Simone v. First Bank National Association 971 F.2d 103, 108 (8th Cir.
   20
        1992) citing with approval Esquivel 913 F.Supp. at 1386.
   21
              In fact, Plaintiff exercised its discretion to file the New York Action to
   22
        enforce its trademark rights in a venue of its choosing with proper personal
   23
        jurisdiction. It has long been held that a plaintiff‘s choice of venue should be given
   24
        deference even when the plaintiff is a foreign corporation. Ravelo-Monegro v.
   25
        Rosa 211 F.3d.514 (9th Cir.2000), cert denied 133 S.Ct. 1996 (U.S. 2013).
   26
              Defendant in support of its position cites Esquivel v. Arau, 913 F.Supp. 1382
   27
        (C.D.Cal. 1996). Esquivel is distinguishable because the plaintiff did not have a
   28


                                                   7
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 13 of 25 Page ID #:384



    1
        good reason to dismiss the prior suit, nor was there any basis to claim jurisdiction in
    2
        the originally filed action in New York.
    3

    4   NGO Declaration Shows An Agency/Alter Ego Relationship Between
    5   Defendant St. Paul Brands And Defendant ECO Pharma Which Caused
        Plaintiff To Dismiss New York Action And Re-File Action In California To
    6   Obtain Jurisdiction Of Eco Pharma.
    7
              Defendant St. Paul Brands submitted the declaration of Jimmy Ngo who is
    8
        the president and secretary of St. Paul Brands in support of its motion to dismiss the
    9
        New York Action. Branthover Dec. ¶ 40 Exhibit W. The Ngo declaration makes
   10
        the following statements that show St. Paul Brands is the alter ego and agent for
   11
        Eco Pharma:
   12
              Ngo Declaration Par. 5- “The labeling for JEX [PEPTAN] MAX is designed
   13
        according to the specifications of ECO Pharma, and upon information and belief, is
   14
        in accordance with the laws of the Vietnam and has been approved by the Ministry
   15
        of Health in Vietnam. The JEX [PEPTAN] MAX product has always been
   16
        manufactured exclusively for export to Vietnam.”
   17
              Ngo Declaration Par. 10- “St. Paul has never sold the JEX [PEPTAN] MAX
   18
        product, or any product, to any customer except for ECO Pharma, which is located
   19
        in Vietnam. Upon information and belief, ECO Pharma resells the JEX [PEPTAN]
   20
        MAX and St Paul’s other products at retail in Vietnam to further downstream
   21
        customers.”
   22
              Ngo Declaration Par. 14- “Upon information and belief, St. Paul is
   23
        authorized by ECO Pharma to import JEX [PEPTAN] MAX product into Vietnam,
   24
        and to the extent that the JEX [PEPTAN] MAX product includes the term “Peptan”
   25
        on its product labeling and packaging, ECO Pharma has authorized and granted St.
   26
        Paul a license to do so in connection with ECO Pharma’s right under Vietnamese
   27

   28


                                                   8
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 14 of 25 Page ID #:385



    1
        law to control importation of products bearing the term “Peptan” in
    2
        Vietnam.”[underlined for emphasis]
    3
              The Ngo declaration shows that St. Paul Brands is making the infringing
    4
        PEPTAN product exclusively for and at the direction of Eco Pharma. This evidence
    5
        also shows that the St. Paul Brands and Eco Pharma did not have a typical
    6
        manufacturer and distributor relationship since a distributor does not normally
    7
        dictate the design of a product and have a global exclusivity on all products,
    8
        particularly when the distributor only sells to Vietnam.
    9
              When you combine this information with the following facts, it shows that
   10
        Defendant St. Paul Brands is the alter ego and agent of Defendant Eco Pharma and
   11
        they are acting in concert to infringe the PEPTAN mark in the United States:
   12
              1. Defendant Eco Pharma, who has a commercial relationship with
   13
                 Defendant St. Paul Brands, filed its Vietnamese PEPTAN trademark
   14
                 applications on November 26, 2014 after Defendant St. Paul Brands
   15
                 began purchasing PEPTAN collagen from Plaintiff in January, 2014.
   16
                 Branthover Dec. ¶ 11, 16.
   17
              2. Defendant St. Paul Brands advertises the infringing JEX PEPTAN MAX
   18
                 product on its U.S. based website. Branthover Dec. ¶ 23 Exhibit O.
   19
              3. Defendant St. Paul Brands owns U.S. trademark registrations for its brand
   20
                 names, such as JEX, for products it claims are only exported to Vietnam.
   21
                 Branthover Dec. ¶ 33 Exhibit S.
   22
              4. Defendant St. Paul Brands uses these U.S. trademark registrations to
   23
                 protect its brands so that these products can be re-sold in the United States
   24
                 through Defendant Eco Pharma.
   25
              5. Defendant Eco Pharma has registered and is the owner in Vietnam of all
   26
                 of Defendant St. Paul Brands trademarks in the U.S. Branthover Dec. ¶44
   27
                 Exhibit X.
   28


                                                  9
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 15 of 25 Page ID #:386



    1
              6. Defendant St. Paul Brands’ website links to Defendant Eco Pharma’s
    2
                 website which shows the JEX PEPTAN MAX product and references
    3
                 Plaintiff Rousselot’s scientific research and Rousselot’s name. Branthover
    4
                 Dec. ¶50-52 Exhibits Z and AA.
    5
        These facts show that Defendant St. Paul Brands is Defendant Eco Pharma’s alter
    6
        ego and agent. The parties are acting cooperatively and in concert to pirate the
    7
        PEPTAN mark and are using Vietnam as a safe haven to sell infringing PEPTAN
    8
        product to the U.S. and globally with the legal imprimatur “Made in U.S.A.”.
    9
        Moreover, Defendant St. Paul Brands is a family business operated by the
   10
        Individual Defendants all of whom reside in California. This is an additional reason
   11
        Plaintiff wanted to re-file this action in California since they may have a connection
   12
        with Defendant Eco Pharma.
   13   Jurisdiction In New York Action Was Proper Pursuant To N.Y. CPLR Section
   14   302(A)(3)

   15         Defendant St. Paul Brands has the following contacts which shows that there
   16   was proper personal jurisdiction in the New York Action pursuant to CPLR Section
   17   302(a)(3):
   18         a. Defendant St. Paul Brands operated the website www.stpaulbrands.com
   19            which could be viewed in New York and which advertises the infringing
   20            JEX PEPTAN MAX product in New York.
   21         b. Defendant St. Paul Brands manufactures and labels the JEX PEPTAN
   22            MAX product in English that it exports to “industry leaders” including
   23            Eco Pharma.
   24         c. Defendant St. Paul Brands ships JEX PEPTAN MAX product to Vietnam
   25            in English label packaging marked “Made in U.S.A.” knowing that these
   26            products would be re-sold on major e-commerce sites such as eBay and
   27            Amazon for sale in English speaking markets such as the United States
   28            including New York.

                                                  10
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 16 of 25 Page ID #:387



    1
              d. Plaintiff purchased Defendant St. Paul Brands’ JEX PEPTAN MAX
    2
                  product through an e-commerce website that was shipped to New York
    3
                  City.
    4
              e. Defendant St. Paul Brands owns U.S. trademark registrations for JEX and
    5
                  for brands of its other products which shows that Defendant St. Paul
    6
                  Brands is using these marks in commerce in the United States.
    7

    8   Legal Test For Personal Jurisdiction In New York Action
    9         The Plaintiff bears the burden of showing that the court has jurisdiction over
   10   the defendants. See Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158,
   11   165 (2d Cir. 2005); Kernan v. Kurz-Hastings, Inc. 175 F.3d 236, 240 (2d Cir.
   12   1999). The court can rely on pleadings and affidavits, rather than conducting an
   13   evidentiary hearing and the plaintiff need only make a prima facie showing that the
   14   court possesses personal jurisdiction over the defendant. DiStefano v. Carozzi North
   15   America, Inc. 286 F.3d 81, 84 (2d. Cir 2001). Moreover, the pleadings and
   16   affidavits should be construed in plaintiff’s favor and personal jurisdiction is a fact
   17   sensitive inquiry dependent on the particulars of the case before the court. See,
   18   PDK Labs, Inc. v. Friedlander 103 F.3d 1104, 1108 (2d Cir. 1997).
   19         Pursuant to the Federal Rules of Civil Procedure, “[a] court may exercise
   20   jurisdiction over any defendant who could be subject to the jurisdiction of a court of
   21   general jurisdiction in the state in which the district court is located.” Wiwa v. Royal
   22   Dutch Petroleum Co., 226 F.3d 88, 94 (2d Cir. 2000), Fed R.Civ. P. 4(k)(1)(a).
   23   “Where a defendant resides outside the forum state, a federal court applies the
   24   forum state’s personal jurisdiction rules if the federal statute does not specifically
   25   provide for national service of process.” PDK Labs, 103 F.3d at 1108, see also
   26   Sunward Elecs. Inc. v. McDonald, 362 F.3d 17, 22 (2d Cir. 2004). The
   27   jurisdictional analysis is a two- step inquiry. First, the court must determine
   28


                                                   11
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 17 of 25 Page ID #:388



    1
        whether the plaintiff has shown that the defendant is amenable to service of process
    2
        under the forum state’s laws. Second, the court must assess whether the assertion of
    3
        the jurisdiction comports with the requirements of constitutional due process. See,
    4
        e.g. Kernan 175 F. 3d at 240; Metropolitan Life Insurance Company v. Robertson-
    5
        Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996)
    6

    7
        NY CPLR Section 302(a)(3)(ii)
    8
              New York’s long-arm jurisdiction statute provides for service of process for
    9
        defendants based on both general and specific jurisdictional grounds. Here,
   10
        jurisdiction is available pursuant to NY CPLR Section 302(a)(3)(ii), for a tortious
   11
        act committed outside the state that causes injury within the state. Jurisdiction
   12
        pursuant to this Section is predicated on five elements: “(1)[t]he defendant
   13
        committed a tortious act outside the state; (2) the cause of action arose from that
   14
        act; (3) the act caused injury to a person or property within the state; (4) the
   15
        defendant expected or should reasonably have expected the act to have
   16
        consequences in the state; (5) the defendant derives substantial revenue from
   17
        interstate or international commerce.” Sole Resort, S.A. de C.V. v. Allure Resorts
   18
        Mgmt., LLC, 450 F.3d 100, 106 (2d. Cir. 2006) (citing LaMarca v. Pak-Mor Mfg.,
   19
        95 N.Y. 2d 210, 214, 713 N.Y.S. 2d 304, (2000) see also Kernan 175 F. 3d at 241.
   20
              These elements are met in this case, particularly based on the limited burden
   21
        required at this stage. Rousselot alleges that the Defendant St. Paul Brands has
   22
        committed acts of trademark infringement. (See, Complaint). The plaintiff need not
   23
        actually prove that the defendant committed a tort to satisfy the first element of
   24
        Section 302(a)(3)(ii), “but rather need only state a colorable cause of action.” Sole
   25
        Resort, 450 F.3d at 106 (quoting Bank Brussels Lambert v. Fiddler Gonzalez &
   26
        Rodriguez, 305 F.3d 120, 125 (2d Cir. 2002).
   27

   28


                                                   12
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 18 of 25 Page ID #:389



    1
              First, trademark infringement is a tort for jurisdictional purposes, and the
    2
        situs of this tort is considered to be where the website, or servers which maintain
    3
        the website are located. See Parker Waichman Alonso LLP v. Orlando Firm, P.C.
    4
        No. 09 Civ. 7401 (CM), 2010 WL 1956871, at 9 (S.D.N.Y. May 14, 2010) (citing,
    5
        inter alia Energy Brands, Inc. v. Spiritual Brands, Inc., 571 F. Supp. 2d 458, 470-1
    6
        (S.D.N.Y. 2008). Here, the Defendant St Paul Brands has a business address in
    7
        Garden Grove, California and operates a website there at www.stpaulbrands.com.
    8
        In addition, St. Paul Brands manufactures and labels the infringing JEX PEPTAN
    9
        MAX product in Garden Grove, California.
   10
              Secondly, the causes of action for inter alia trademark infringement arises out
   11
        of Defendant St. Paul Brands advertising, making, offering for sale and selling the
   12
        infringing JEX PEPTAN MAX products in Garden Grove, California.
   13
              Third, Plaintiff has been injured in New York because the JEX PEPTAN
   14
        MAX advertising on the St. Paul Brands website can be viewed in New York which
   15
        can cause confusion and loss of Plaintiff’s reputation in New York. American
   16
        Network, Inc. v. Access America/Connect 975 F. Supp. 494, 497 (S.D.N.Y. 1997).
   17
        In addition, sales of infringing products in New York through e-commerce sites
   18
        such as Amazon and eBay, damage Plaintiff’s reputation and constitute lost sales in
   19
        New York. Gucci America, Inc. v. Frontline Processing Corp., 721 F. Supp. 2d
   20
        228, 242-243 (S.D.N.Y. 2010). (Branthover Dec. ¶ 26 and 29 Exhibits Q and R).
   21
              Fourth, Defendant St. Paul Brands should have reasonably expected
   22
        consequences in New York. The test for whether a defendant expects or should
   23
        reasonably expect his acts to have consequence within the State is an objective one.
   24
        Kernan, 175 F.3d at 241; see also Capitol Records, LLC v. VideoEgg, Inc., 611
   25
        F.Supp.2d 349, 363 (S.D.N.Y. 2009). This foreseeability requirement “relates to the
   26
        forum consequences generally and not to the specific even which produced the
   27
        injury within the state.” American Network, Inc., 975 F.Supp. at 497, see also
   28


                                                  13
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 19 of 25 Page ID #:390



    1
        LaMarca, 95 N.Y.2d at 215, 713 N.Y.S. 2d 304. In other words, it “requires that a
    2
        defendant foresees that its tortious act will have some consequences in New York,
    3
        although not necessarily the exact consequences that occurred". “Capitol Records,
    4
        611 F.Supp.2d at 363. The purpose of this element is to “ensure some link between
    5
        a tortious conduct committed elsewhere.” LaMarca 95 N.Y.2d at 215, 713 N.Y.S.
    6
        304.
    7
               Here, St. Paul Brands expected or should have expected that advertising the
    8
        infringing product on its website in California would be viewed by customers in
    9
        New York. American Network 975 F. Supp at 497. Moreover, St. Paul Brands
   10
        should have known that by labeling the infringing JEX PEPTAN MAX product in
   11
        English, marking it with "Made in USA", and exporting these products to “industry
   12
        leaders” and Eco Pharma in Vietnam that these same products would be sold on
   13
        internet e-commerce sites in the United States and in particular New York. Gucci
   14
        America 721 F. Supp. 2d at 243-44). Branthover Dec. ¶ 26 and 29. Indeed, there
   15
        can be no doubt that Defendant St. Paul Brands intended this to be the case when it
   16
        concocted its plan with Defendant Eco Pharma to pirate the PEPTAN brand.
   17
               Fifth, it is also clear that the Defendant St. Paul Brands derives substantial
   18
        revenue from interstate or international commerce. The requirement for interstate
   19
        commerce is intended to exclude foreign businesses that “are of a local character.”
   20
        Bensusan Restaurant Corp. v. King, 126 F.3d 25, 29 (2nd Cir. 1997). No specific
   21
        dollar threshold is required for the revenue to be deemed substantial, and the main
   22
        concern is the “overall nature of the defendant’s business and the extent to which he
   23
        can fairly be expected to defend lawsuits in foreign forums.” Parker Waichman,
   24
        2010 WL 1956971 at 11. Revenue from interstate and international commerce may
   25
        be analyzed as a percentage of total revenues, or as an absolute number, but neither
   26
        approach is binding and each case should be decided on its own facts. See Palace
   27
        Exploration Co. v. Petroleum Dev. Co., 41 F.Supp. 2d. 427, 436 (S.D.N.Y. 1998).
   28


                                                   14
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 20 of 25 Page ID #:391



    1
              Defendant St. Paul Brands holds itself out as an international company that
    2
        sells to the “industry leaders” around the world. On this basis Defendant St. Paul
    3
        Brands is not a small local company, but an international company which derives
    4
        substantial revenue from this commerce. Branthover Dec. ¶ 47. In particular,
    5
        Defendant St. Paul Brands informed Plaintiff that it had the largest selling
    6
        nutritional supplement product in Vietnam and had several others on the top list
    7
        which are sold in the millions of U.S. dollars. Branthover Dec. ¶ 48 Exhibit Y.
    8
              In addition, to satisfy the statutory elements for personal jurisdiction, the
    9
        Plaintiff must also demonstrate that the jurisdictional reach satisfies constitutional
   10
        due process. The due process inquiry contains two parts: the minimum contacts
   11
        inquiry, and the reasonableness inquiry. See Parker Waichman, 2010 WL 1956871,
   12
        at 6 see also Kernan, 175 F.3d at 242(“The due process clause of the Fourteenth
   13
        Amendment permits a state to exercise personal jurisdiction over a non-resident
   14
        defendant with whom it has certain minimum contacts. . . . such that the
   15
        maintenance of the suit does not offend traditional notions of fair play and
   16
        substantial justice.”) (internal quotations omitted). This protection “gives a degree
   17
        of predictability to the legal system that allows potential defendants to structure
   18
        their primary conduct with some minimum assurance as to where that conduct will
   19
        and will not render them liable to suit.” Metropolitan Life, 84 F.3d at 567 (quoting
   20
        Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72, 105 S.Ct. 2174 (1985)). A
   21
        court must balance the strengths of the two due process requirements: “depending
   22
        upon the strength of the defendant’s contacts with the forum state, the
   23
        reasonableness component of the constitutional test may have greater or lesser
   24
        effect on the outcome of due process inquiry.” Metropolitan Life 84 F.3d at 568.
   25
                     (a) Minimum Contacts and Purposeful Availment
   26
              “Specific jurisdiction is determined by first asking if the claim arises out of
   27
        or relates to the defendant’s contacts with the state, and then showing defendants
   28


                                                   15
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 21 of 25 Page ID #:392



    1
        purposefully availed itself of the privilege of doing business in the forum so that the
    2
        defendant could reasonably foresee being haled into the forum’s court.” Mario
    3
        Valente Collezioni, Ltd. v. Confezioni Semeraro Paolo, S.R.L., 264 F.3d 32, 37-38
    4
        (2d. Cir. 2001) (citing Kernan, 175 F.3d at 242-43). Plaintiff’s pleadings and
    5
        declarations are sufficient to demonstrate that the Defendant St. Paul Brands has
    6
        minimum contacts with New York and purposefully availed itself of the benefits of
    7
        this forum and should have foreseen that it could be haled into court in New York.
    8
                Defendant St. Paul Brands' United States based website is in English and can
    9
        be viewed in New York. Moreover, St. Paul Brands manufactures product with
   10
        English language labeling and packaging, marked “Made in USA” on its website
   11
        Defendant St. Paul Brands represents that it sells to Eco Pharma in Vietnam, as well
   12
        as “Industry Leaders” who no doubt, will be re-selling these products in New York,
   13
        as well as posting these products for sale on the top internet e-commerce websites
   14
        such as Amazon and eBay that attract customers in the United States and New
   15
        York.
   16
                There can be no doubt that is exactly what Defendant St. Paul Brands
   17
        intended. Otherwise, there is no need to advertise the JEX PEPTAN MAX product
   18
        on the defendant St. Paul Brands' website or to use all English language on its bottle
   19
        labels. A company cannot disclaim its knowledge of the potential locations for the
   20
        sale of its products by others. Gucci America 721 F. Supp. 2d at 244.
   21
                      (b) Reasonableness
   22
                To satisfy due process, Rousselot must also demonstrate that the assertion of
   23
        jurisdiction “comports with traditional notions of fair play and substantial justice. . .
   24
        that is, whether it is reasonable under the circumstances of the case.” Kernan, 175
   25
        F.3d at 243 (quoting Metropolitan Life, 84 F.3d at 568).
   26
                Five factors are considered to determine the reasonableness of the
   27
        jurisdiction:(1) the burden of jurisdiction on the defendant; (2) the interest of the
   28


                                                   16
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 22 of 25 Page ID #:393



    1
        forum in adjudicating the case; (3) the plaintiff’s interest in convenient and
    2
        effective relief; (4) the judicial system’s interest in obtaining the most efficient
    3
        resolution of the disputes; and (5) the shared interests of the states in furthering
    4
        “social substantive policies.” See Kernan 175 F. 3d at 243; see also Parker
    5
        Waichman, 2010 WL 1956871, at 7.
    6
              Where the other elements for jurisdiction have been met, dismissals of
    7
        reasonableness grounds should be “few and far between.” See Metropolitan Life, 84
    8
        F.3d at 575. The facts as alleged and shown in the attached declarations show that
    9
        jurisdiction in New York would be reasonable in this case. Gucci America 721 F.
   10
        Supp. 2d at 245-46.
   11

   12   Court’s Discretion Should Be Guided By Equitable Considerations That Favor
   13   Plaintiff In Denying This Motion

   14         The Court in exercising its discretion should take into consideration the
   15   equitable circumstances of this case which shows that Defendant St. Paul Brands is
   16   willfully infringing Plaintiff’s PEPTAN trademark on a global scale.
   17         Plaintiff Rousselot is incurring the costs of litigation for enforcing its
   18   trademark rights caused solely by the bad faith actions of Defendant St. Paul
   19   Brands and its co-conspirators in taking Plaintiff’s trademark PEPTAN without
   20   authorization and trading on the good will of this mark in the United States and
   21   globally. Plaintiff Rousselot attempted to resolve this dispute short of litigation, yet
   22   Defendant St. Paul Brands refuses to cooperate because it has insulated itself from
   23   prosecution by creating this shell game as the agent and alter ego of Defendant Eco
   24   Pharma. Under these circumstances, it would be inequitable to award costs and to
   25   stay this proceeding when Plaintiff Rousselot is acting in good faith to enforce its
   26   trademark rights.
        The Attorneys’ Fees of $62,443.50 Requested by Defendant Are Unreasonable
   27

   28


                                                   17
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 23 of 25 Page ID #:394



    1
              If the Court decides to award costs, which includes attorneys’ fees, then
    2
        Defendant St. Paul Brands’ request for $62,443.50 which represents all the
    3
        attorneys’ fees billed to Defendant St. Paul Brands for the New York Action,
    4
        without taking any deductions for work that translates to the present case is
    5
        inherently unreasonable. Under Rule 41(d), courts are not to award costs associated
    6
        with past work that will still be useful to defendants in the present litigation. Aloha
    7
        Airlines, Inc., 2007 U.S. Dist. LEXIS 97678, 2007 WL 2320672, at 4. Holt v.
    8
        Kormann 2012 U.S. Dist. LEXIS 1643339 (C.D. Cal. 2012). See Esquivel, 913
    9
        F.Supp. at 1392(‘[D]efendants are entitled to both expenses and attorneys’ fees that
   10
        are reasonably incurred and that will not contribute toward defendants’ defense in
   11
        the present action”).
   12
              Here, Defendants’ attorneys are seeking four lawyers time for a case that
   13
        lasted only two (2) months in which the only substantive responsive pleading filed
   14
        by Defendant St. Paul Brands was a motion to dismiss. In addition, Defendants’
   15
        attorneys repeatedly claim that all the legal fees incurred in the New York Action
   16
        are appropriate to be awarded since none of this work translates to the present
   17
        litigation and yet this action involves the same primary claims of trademark
   18
        infringement and unfair competition under federal law.
   19
              The Defendant claims that Mr. Carlson worked 71.9 hours at $260/hour and
   20
        Mr. Newboles worked 9.6 hours at $430/hour to prepare the motion to dismiss
   21
        which comes to $18,940. This motion comprises a five (5) page declaration by
   22
        Jimmy Ngo, a two (2) page declaration by Jefferey Jacobson and a twenty-five (25)
   23
        page supporting memorandum of law. (“Memo”) The Memo comprises basically
   24
        three (3) pages of facts and fourteen (14) pages arguing that there is no personal
   25
        jurisdiction in New York and venue is improper and the next nine (9) pages arguing
   26
        that plaintiff fails to state a claim and plaintiff’s claims are barred by the doctrine of
   27

   28


                                                   18
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 24 of 25 Page ID #:395



    1
        fair use and the final one (1) page arguing plaintiff’s third cause of action for
    2
        Deceptive Trade Practices under New York law GBL Section 350.
    3
              In total, 15 of 25 pages of the Memo deal with only New York based law that
    4
        does not translate to the present case. Therefore, approximately 60% of the memo
    5
        represents work that does not translate so out of the total of $18,940, Defendants
    6
        would be entitled to $11,216.40. Newboles represents that he billed 9.6 hours on
    7
        the motion to dismiss, but these total hours appear inaccurate. Plaintiff sees the
    8
        following relevant billing for Mr. Newboles concerning the motion:
    9

   10                Date          Hours

   11                12-6-18       1.0
   12                1-4-19        4.4
                     1-8-19         .8
   13                1-9-19         .5
   14                1-23-19        .9

   15                Total         7.6 and not 9.6 hours; therefore, 2 hours should be

   16   deducted.

   17         Plaintiff has been told by Defendant’s counsel that it will file another motion

   18   to dismiss this action when its answer is due. It was also important to Defendant to

   19   schedule its answer to be due after the hearing date on this motion to conceal its

   20   intentions in order to avoid the logical conclusion that the attorneys’ work for

   21   preparing that portion of the motion to dismiss the New York Action was

   22   transferable to this present action.

   23         Defendant’s bills also show that there were two local counsel and the total

   24   bills for local counsel were over $27,000 when lead counsel billed $32,372.

   25   Newboles Dec. P.6-7 Plaintiff notes that on December 10, 2018 Mr. Newboles

   26   makes reference to drafting an email to local counsel about avoiding duplication of

   27   effort. Newboles Ex. B Page 3 which shows double billing and the case was only

   28   pending for two months.


                                                   19
Case 8:19-cv-00458-DOC-ADS Document 26 Filed 04/18/19 Page 25 of 25 Page ID #:396



    1   Defendant’s Request For Attorneys’ Fees For The Instant Motion Pursuant To
    2   28 U.S.C. Section 1927 Should Be Denied Because There Is No Showing Of
        Bad Faith
    3
              Defendant fails to cite any case authority in support of its request that
    4
        Plaintiff’s counsel be personally liable for Defendant’s attorneys’ fees for making
    5
        the instant motion. It has long been held that such an award must make a showing
    6
        of bad faith. New Alaska Dev. Corp. v. Guetschow 869 F.2d 1298, 1306 (9th Cir.
    7
        1989). Accordingly, since Defendant fails to show bad faith then this request should
    8
        be denied. Indeed, it is clear based on the forgoing that Plaintiff’s counsel has acted
    9
        in good faith, and Defendant does not offer any specific acts that can be construed
   10
        as such other than Defendant’s claim that the New York Action was improperly
   11
        filed which Plaintiff has shown is without merit.
   12

   13
        Conclusion
   14
              Based on the aforesaid, Plaintiff respectfully requests this court to deny
   15
        Defendant Motion for Costs and for a stay in its entirety.
   16

   17

   18   Date: April 18, 2019                           Respectfully Submitted,
   19

   20                                                  /Ned W. Branthover/
   21
                                                       Ned W. Branthover
                                                       ABELMAN, FRAYNE & SCHWAB
   22                                                  666 Third Avenue
   23                                                  New York, New York 10017
                                                       Tel: 212-949-9022
   24                                                  Fax: 212 949-9190
   25                                                  Email: nwbranthover@lawabel.com

   26

   27

   28


                                                  20
